        Case 3:20-cv-00628-JWD-EWD               Document 35         09/10/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

BATON ROUGE VENTURES, LLC,
ET AL
                                                              CIVIL ACTION
VERSUS
                                                              NO. 20-628-JWD-EWD
CEDAR GROVE CAPITAL, LLC

                                     RULING AND ORDER

        This matter comes before the Court on the Amended and Restated Motion to Strike

Defendant’s Affirmative Defenses (Doc. 11) filed by Plaintiffs Baton Rouge Ventures, LLC, and

Charal Baton Rouge Ventures, LLC (collectively, “Plaintiffs”). Defendant Cedar Grove Capital,

LLC (“Defendant” or “Cedar Grove”) opposes the motion. (Doc. 17.) Plaintiffs have filed a reply.

(Doc. 18.) Oral argument is not necessary. The Court has carefully considered the law, facts in

the record, and arguments and submissions of the parties and is prepared to rule. For the following

reasons, Plaintiffs’ motion is granted in part and denied in part.

   I.      Relevant Factual Background

        This suit arises out of a sale of immovable property. On February 19, 2020, Plaintiffs

entered into a Purchase Agreement with Defendant for four parcels of immovable property (the

“Property”). (Doc. 1 at 3-4; Doc. 4 at 8-9.) The Purchase Agreement set forth terms and conditions

whereby Defendant agreed to purchase the Property after a 45-day due diligence period. (Id.)

        The Purchase Agreement obligated Defendant to deposit $300,000 with an escrow agent

within 5 business days of entering into the agreement, which Defendant did. (Doc. 1-1 at 2; Doc.

1 at 4.) Section 3 of the Purchase Agreement added that $100,000 of the deposit was “immediately

non-refundable.” (Id.) Section 4 of the Purchase Agreement provided a due diligence period in

which Defendant could review records and other documents, and “in the event that the Due
        Case 3:20-cv-00628-JWD-EWD              Document 35        09/10/21 Page 2 of 8




Diligence Materials are not timely delivered [from the seller to the buyer] within time period set

forth in Section 9(a) below, then the Due Diligence Period shall be extended by the duration of

such delay.” (Doc. 1-1 at 3.) Defendant was also granted “reasonable access to and the right to

inspect the Property” as provided under Section 6 of the Purchase Agreement. (Id.) And under

Section 13, Defendant could terminate the Purchase Agreement without forfeiting its deposit if

Plaintiffs did not comply with any part of the agreement. (Id. at 10.)

       Plaintiffs claim that Defendant conducted inspections and site visits of the Property without

limitation. (Doc. 1 at 4.) Plaintiffs also claim that Defendant failed to terminate the Purchase

Agreement before the due diligence period expired. (Id. at 5.) After repeatedly requesting that

Defendant complete its obligations under the Purchase Agreement, Plaintiffs filed this action

seeking declaratory relief on September 12, 2020. (Doc. 1.)

       In its Answer, Affirmative Defenses, and Counterclaim (“Answer”), Defendant raises

multiple affirmative defenses, five of which Plaintiffs now move to strike. These include the

following:

       1. Cedar Grove gives notice to the Plaintiffs that it intends to rely upon such
       defenses that may become available or apparent during the course of discovery and
       thus reserves the right to amend its Answer to assert any such defenses as discovery
       progresses.

       2. Plaintiffs’ action is barred, in whole or in part, by their own negligence,
       intentional acts, the doctrine of unclean hands, and errors.

       3. Plaintiffs have failed to mitigate their damages, and have in fact exacerbated their
       damages by their own decisions.

       4. The damages alleged in Plaintiffs’ Complaint were not proximately caused by
       any act or omission by Cedar Grove or were the [sic] caused by third parties for
       whom Cedar Grove is not responsible.

       5. The acts alleged in Plaintiffs’ Complaint were caused or exacerbated by
       intervening causes.



                                                 2
          Case 3:20-cv-00628-JWD-EWD               Document 35     09/10/21 Page 3 of 8




(Doc. 4 at 6; Doc. 11-1 at 18-28.)

          The question before the Court now is whether these affirmative defenses can and should

be stricken at the pleading stage of litigation.

    II.      Parties’ Arguments

             A. Plaintiffs’ Original Memorandum (Doc. 11-1)

          Generally, Plaintiffs attack each of the above listed defenses as immaterial, inapplicable,

and prejudicial. Plaintiffs first argue that Defendant’s reservation of right defense is not actually

an affirmative defense. (Doc. 11-1 at 19.) Plaintiffs characterize this defense as “a boilerplate

blanket assertion with absolutely no allegation of facts upon which Plaintiffs might have fair notice

of defenses against them.” (Id.)

          Plaintiffs then move to strike Defendant’s unclean hands defense on two grounds. First,

Defendant’s general assertion that Plaintiffs’ action is barred by “the doctrine of unclean hands”

does not meet the heightened pleading standard set out in Rule 9(b). (Id. at 20-21.) Second, because

this is a breach of contract suit, Plaintiffs’ claims are governed by the Louisiana Civil Code—not

equitable concepts such as the doctrine of unclean hands. Third, Plaintiffs argue that because the

doctrine of unclean hands is an equitable doctrine, it cannot apply when there is already a rule

emanating from legislation or custom. (Id. at 21 (citing La. Civ. Code art. 4; art. 1756, et seq.).)

          As to “errors,” Plaintiffs argue that “this boilerplate affirmative defense [contains] no

allegations of fact as to any error of cause, upon which [Defendant’s] defense is based.” (Id. at 22-

24.) As such, this “bare bones conclusory allegation totally fails to allege the necessary minimum

factual particularity to comply with Rule 9(b) and to provide ‘fair notice.’ It is therefore

insufficient.” (Id. at 23.)




                                                   3
           Case 3:20-cv-00628-JWD-EWD            Document 35       09/10/21 Page 4 of 8




       Plaintiffs then contend that Defendant’s defense of failure to mitigate damages should be

stricken because it simply states a legal theory without any allegations showing how the failure to

mitigate damages is connected to Plaintiffs. (Id. at 24-25.) Also, this defense is inapplicable here

as Plaintiffs have no legal duty to “mitigate their damages due to the Purchase Agreement limiting

their damages to the stipulated damages of the deposit.” (Id. at 25-26.)

       Plaintiffs attack Defendant’s third-party fault defense as inapplicable to the case at bar

because comparative fault does not apply in contract cases. (Id. at 26-27.) Likewise, Defendant’s

intervening cause defense fails for the same reason. (Id. at 27-28 (citing Arisma Group v. Trout &

Zimmer, No. 08-1268, 2009 U.S. Dist. LEXIS 88509 (N.D. Tex. Sept. 25, 2009) (in dispute over

sale of internet domain name, affirmative defense of intervening cause was not applicable to

plaintiff’s cause of action because was it not a negligence claim)).)

       Additionally, if each affirmative defense is not stricken, they will cause prejudice to

Plaintiffs by needlessly increasing the duration and expense of litigation. (Doc. 11-1 at 22, 24, 26,

27, 28 (citing Estee Lauder, Inc. v. Fragrance Counter, Inc., 189 F.R.D. 269, 272 (S.D.N.Y.

1999)).)

             B. Defendant’s Opposition (Doc. 17)

       In opposition, Defendant argues that its unclean hands, errors, and failure to mitigate

damages defenses are sufficiently plead when considered in connection with the factual allegations

in the Counterclaim. (Doc. 17 at 3-4.)

       As to its third-party fault defense, Defendant contends that, regardless of the applicability

of comparative fault in this case, it “intends to show that it was not able to complete the purchase

for which Plaintiffs have brought their declaratory judgment . . . . because it and its agents were

deprived of inspections of the Property and access to Plaintiffs’ financial records by a third party.”



                                                  4
          Case 3:20-cv-00628-JWD-EWD              Document 35       09/10/21 Page 5 of 8




(Id. at 4.) Further, as to its intervening causes defense, Defendant “intends to show that the third

party responsible for prohibiting its access to the Property for inspections may have done so due

to the COVID-19 pandemic and the effects that caused[.]” (Id. at 4-5.)

          Additionally, Defendant concedes that its “reservation of right” defense was not properly

asserted and agrees to strike same. (Id. at 2.) Alternatively, if the Court grants Plaintiffs’ Motion,

Defendant requests leave to amend its affirmative defenses. (Id. at 5.)

             C. Plaintiffs’ Reply (Doc. 18)

          In response, Plaintiffs maintain that as pled, Defendant’s affirmative defenses do not

provide them fair notice. Plaintiffs then point out that:

          Cedar Grove has failed to cite to any legal authority suggesting that the Affirmative
          Defenses, as alleged, are sufficient as a matter of law. Cedar Grove’s Opposition
          fails to provide any legal analysis to show why, under Louisiana law, the alleged
          Affirmative Defenses of unclean hands, failure to mitigate damages, third-party
          fault, and intervening causes are even applicable as affirmative defenses to the
          plaintiff’s claims.

(Doc. 18 at 3.)

          As such, Plaintiffs urge this Court to strike the five affirmative defenses at issue from

Defendant’s answer. (Id. at 8.)

   III.      Discussion

             A. Applicable Law

          A party seeking to strike an affirmative defense has a high burden. The mover must prove

both that “the challenged allegations have no possible relation or logical connection to the subject

matter of the controversy and may cause some form of significant prejudice to one or more of the

parties to the action.” 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 1382 (3d ed. 2021) (emphasis added).




                                                   5
        Case 3:20-cv-00628-JWD-EWD               Document 35       09/10/21 Page 6 of 8




        To succeed, the mover must show that the “presence [of the challenged allegations] in the

pleading throughout the proceeding will be prejudicial[.]” 5C Charles Alan Wright & Arthur R.

Miller, Federal Practice and Procedure § 1380 (3d ed. 2021). “A motion to strike defenses should

not be granted unless the moving party demonstrates that denial of the motion would be prejudicial

to the moving party.” Alba-Cruz v. Ard, No. 17-62, 2017 WL 2362010, at *2 (M.D. La. May 31,

2017). Prejudice is a discretionary determination and one that this Court has held to a high

standard. See K&F Restaurant Holdings, Ltd. v. Rouse, No. 16-293, 2018 WL 3345294 (M.D. La.

July 9, 2018) (deGravelles, J.) (finding that the plaintiffs’ allegations that the defendants bribed

the plaintiffs’ employee and stole their secret recipes, which were disseminated through newspaper

articles, were not prejudicial); Randall v. Bay Ins. Risk Retention Group, Inc., No. 20-430, 2021

WL 674017, at *3 (M.D. La. Feb. 22, 2021) (deGravelles, J.) (finding that “vague and conclusory

statements with no showing of how and what degree [moving party] will be prejudiced by the

inclusion of these allegations,” are insufficient without more to show prejudice); Alba-Cruz, 2017

WL 2362010 (finding that the plaintiff failed to prove how keeping some affirmative defenses

while keeping other, similar affirmative defenses would require him to engage in discovery of

meritless claims) (relying on Bledsoe v. City of Shreveport, No. 15-2484, 2016 WL 8710974, at

*3 (W.D. La. June 24, 2016) (finding that when affirmative defenses are relevant, “unnecessarily

expand[ing] the scope of discovery” is not a sufficient ground to show significant prejudice)).

“Thus, it is not surprising that a motion to strike frequently has been denied when the court believes

that no prejudice could result from the challenged allegations, even though the offending matter

literally is within one or more of the categories set forth in Rule 12(f).” Wright & Miller, supra §

1382.




                                                  6
         Case 3:20-cv-00628-JWD-EWD               Document 35       09/10/21 Page 7 of 8




         “[B]ecause striking a portion of a pleading is a drastic remedy and because it often is sought

by the movant simply as a dilatory or harrassing [sic] tactic, numerous judicial decisions make it

clear that motions under Rule 12(f) are viewed with disfavor by the federal courts and are

infrequently granted.” Wright & Miller, supra § 1380. In sum, “[s]triking a pleading is generally

disfavored, and it is a drastic remedy to be resorted to only when required for the purposes of

justice[.]” Spoon v. Bayou Bridge Pipeline, LLC, 335 F.R.D. 468, 470 (M.D. La. 2020) (citations

and quotations omitted). This standard imposes a “heavy burden,” Gilchrist v. Schlumberger Tech.

Corp., 321 F.R.D. 300, 302 (W.D. Tex. 2017), and a “high bar,” Global ADR, Inc. v. City of

Hammond, No. 03-457, 2003 WL 21146696, at *1 (E.D. La. May 15, 2003).

            B. Analysis

         Having carefully considered the matter, the Court will deny Plaintiffs’ motion to strike in

part. In short, Plaintiffs failed to show that the “presence [of the challenged allegations] in the

pleading throughout the proceeding will be prejudicial.” F.D.I.C. v. Niblo, 821 F. Supp. 441, 449

(N.D. Tex. 1993). Plaintiffs offer nothing but vague and conclusory statements with no showing

of how and to what degree they will be prejudiced by the inclusion of these allegations. (See e.g.,

Doc. 11-1 at 22, 24, 26, 27, 28 (citing Estee Lauder, Inc. v. Fragrance Counter, Inc., 189 F.R.D.

269, 272 (S.D.N.Y. 1999)).) Without more, Plaintiffs’ motion fails. Randall, 2021 WL 674017, at

*3; Wright & Miller, supra, at § 1382.

         However, the Court grants Plaintiffs’ motion as to Defendant’s first affirmative defense of

reservation of right. Defendant agrees that this defense was improperly raised (Doc. 17 at 2) and

so does the Court.

   IV.      Conclusion

         Accordingly,



                                                   7
        Case 3:20-cv-00628-JWD-EWD            Document 35     09/10/21 Page 8 of 8




       IT IS ORDERED that on the Amended and Restated Motion to Strike Defendant’s

Affirmative Defenses (Doc. 11) filed by Plaintiffs Baton Rouge Ventures, LLC and Charal Baton

Rouge Ventures, LLC is GRANTED IN PART and DENIED IN PART. Plaintiffs’ motion is

GRANTED regarding Defendant’s first affirmative defense. For all other affirmative defenses,

Plaintiffs’ motion is DENIED for failure to show prejudice.

       Signed in Baton Rouge, Louisiana, on September 10, 2021.




                                                         S
                                              JUDGE JOHN W. deGRAVELLES
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




                                               8
